Citation Nr: 1500721	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-05 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a compensable rating for service-connected bilateral hearing loss.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to October 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which continued the noncompensable rating for bilateral hearing loss. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2014. A copy of the hearing transcript is of record. In April 2014, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

In an October 2014 statement, the Veteran asserted that she had to cease employment due to her service-connected bilateral hearing loss. As such, the issue of entitlement to a TDIU is raised by the record and the Board has captioned the issues on the title page herein to reflect such. Rice v. Shinseki, 22 Vet. App. 447 (2009) (VA must address the issue of entitlement to a total disability rating based on individual unemployability in increased-rating claims when the issue of unemployability is raised by the record). 

The issues of entitlement to service connection for herniation of right temporal lobe of brain into ear canal, and bilateral hip and shoulder disabilities, have been raised by the record in a December 2014 claim, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over the claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its April 2014 remand, the Board noted that a copy of the August 2013 VA or VA QTC examination report referenced by the Veteran and her representative during her March 2014 hearing was not associated with her claims file. The Board directed the AOJ to obtain a copy of the examination report, or if a copy could not be obtained, or no such examination occurred, schedule the Veteran for a new VA examination to determine the current severity of her hearing loss. Review of the claims file indicates that the AOJ scheduled the Veteran for a new VA examination, without attempting to obtain and associate with her claims file the report of the August 2013 VA examination. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998).

Further, the Board directed the AOJ to refer the Veteran's claim of entitlement to a compensable rating for service-connected bilateral hearing loss to the Director of Compensation and Pension for extraschedular consideration pursuant to 38 C.F.R.   § 3.321 (2014). Review of the claims file indicates that after the new VA examination to determine the current severity of the Veteran's hearing loss, the AOJ issued an October 2014 Supplemental Statement of the Case (SSOC), without referring the claim as directed. Stegall, 11 Vet. App. 268.

As discussed above, the issue of entitlement to a TDIU has been raised. On remand, the AOJ should develop the claim, including sending sufficient notice to the Veteran and obtaining employment information and a VA medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file report of the August 2013 VA or VA QTC examination or audiological evaluation maintained by the VA Puget Sound Health Care System - American Lake Division, as well as the Veteran's VA vocational rehabilitation folder. If a negative response is received from any VA facility, such must be documented in the claims file and the Veteran must be duly notified and provided an opportunity to submit such records.

2. Send the Veteran sufficient notice pertaining to the issue of entitlement to a TDIU. Request that she submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. Forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employers listed in her VA Form 21-8940. If a negative response is received from any employer, such must be documented in the claims file the Veteran must be duly notified and provided an opportunity to submit such records. 

3. After the above development is completed, schedule the Veteran for a VA examination to determine the current severity of her service-connected bilateral hearing loss and the impact of such on her employability. The examiner should elicit from the Veteran information as to the functional impact of her bilateral hearing loss. All indicated tests and studies should be performed.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's service-connected bilateral hearing loss precludes her from obtaining and maintaining substantially gainful employment when considering her level of education, prior work experience and training, etc., but not disabilities that are not service connected and without regards to her age. The examiner must give some indication as to whether any employment in which the Veteran may engage is only possible with special consideration or accommodation (i.e., just marginal employment versus substantially gainful employment).

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to mere speculation.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim of entitlement to a compensable rating for service-connected bilateral hearing loss, including referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b). Adjudicate the claim of entitlement to a TDIU, including referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16(b), if necessary. If any action remains adverse to the Veteran, provide the Veteran and her representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






